UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 SCHEDULE 14AProxy Statement Pursuant to Section 14(a) of the SecuritiesExchange Act of 1934 Filed by the RegistrantxFiled by a Party other than the Registranto o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 ZEBRA TECHNOLOGIES CORPORATION(Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: April 15, 2010 Dear Stockholder: Please join us for the Zebra Technologies Corporation 2010 Annual Meeting of Stockholders. We will hold the meeting at 10:30 a.m., Central Time, on Thursday, May 20, 2010, at the Hilton Northbrook, 2855 North Milwaukee Avenue, Northbrook, Illinois 60062. At this year’s meeting we will elect two directors, consider ratifying the selection of our independent auditors, and report on our business. Our Annual Report to Stockholders for 2009 accompanies these proxy materials. By all accounts, 2009 was filled with challenges, as the global economic crisis extended into much of the year. By recognizing the downturn early, we were able to position Zebra for improving performance as business conditions improved. Our financial strength enabled us to maintain investments in those activities that have positioned Zebra for greater stockholder value creation. We completed important strategic initiatives, such as outsourcing printer manufacturing to a third party. Early this year, we also began extending Zebra’s geographic reach by placing more Zebra sales associates in emerging high-growth regions, as well as developing distinctly superior products and solutions to serve more of our customers’ asset tracking and supply chain management needs.
